Citation Nr: 9929078	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as secondary to asbestos exposure.  

2.  Entitlement to service connection for heart disease, to 
include as secondary to asbestos exposure.  

3.  Entitlement to an increased evaluation for pulmonary 
fibrosis secondary to asbestos exposure, currently evaluated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1993 and April 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Roanoke, Virginia, and St. Petersburg, Florida.  The Board 
remanded this case in January 1997 for further development of 
medical evidence.  The Board has decided the first two issues 
of this claim.  The issue of an increased evaluation for 
pulmonary fibrosis secondary to asbestos exposure has been 
remanded for additional development.  

In his August 1999 written brief presentation, the veteran's 
representative opined that the veteran has raised the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability under 38 C.F.R. § 4.16.  Since the Board agrees 
that the veteran's statements and his prior receipt of 
nonservice-connected disability pension benefits suggest an 
inferred claim, the claim is referred to the RO for 
appropriate action.  In his substantive appeal, the veteran 
appears to have claimed that heart disease was the result of 
"service connected emphysema".  This issue has not been 
adjudicated, and is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  No objective evidence has been presented to show that 
emphysema, first reported many years after service, is the 
result of in- service asbestos exposure.  

2.  No objective evidence has been presented to show that 
coronary artery disease and aortic stenosis, first reported 
many years after service, are a result of exposure to 
asbestos.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Heart disease was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for emphysema and heart disease as 
secondary to in- service asbestos exposure are well grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

In June 1993, the RO denied service connection for emphysema 
and a heart condition on a direct basis.  In his substantive 
appeal, the veteran stated that it was his belief that these 
conditions were due to exposure to asbestos during his Navy 
service on board the U.S.S. Merrimack during World War II.  
Before the case came to the Board, he submitted copies of 
official Naval correspondence relating to the issue of 
asbestos exposure of Naval personnel.  As attested by his 
Notice of Separation from U.S. Naval Service, he had served 
in an enlisted ratings of Ship's Serviceman and Aviation 
Support Equipment Technician, both ratings considered by the 
Navy to be among the top twenty at greatest risk for 
asbestos-related diseases.  Consequently, in January 1997, 
the Board remanded these issues for the veteran's service 
personnel records and any additional medical records 
available.  

In relation to the veteran's lung disorders, it is neither 
claimed nor shown medically that any of these disorders was 
present until the mid 1970's.  Donald G. Cvitkovich, M.D., a 
private physician, stated in an April 1997 letter that he had 
reviewed x-rays going back to September of 1994 and had noted 
changes compatible with emphysema.  He found, additionally, 
some increased interstitial markings that might be secondary 
to the emphysema, but can sometimes be seen with previous 
asbestos exposure.  

In September1998, the veteran underwent a VA examination for 
respiratory diseases.  He reported a history of having served 
on a tanker, both in the Atlantic and in the Pacific 
theaters, where his duties involved removing asbestos 
insulation from pipes and then replacing the insulation, in 
addition to his primary duties as a deckhand and laundryman.  
He began smoking cigarettes at age 15 and averaged 2 packs a 
day until he stopped in 1986 because he felt ill and was 
coughing up thick sputum.  He believed the onset of his 
pulmonary problems was around 1980 when he was found to have 
chronic obstructive lung disease.  At present, he complained 
of shortness of breath and some episodes of paroxysmal 
nocturnal dyspnea.  

Physical examination found the lungs to have a fairly good 
air flow, with the diaphragms moving approximately 3 cm. and 
with some dry, crackling, and inspiratory rales in the left 
base posteriorly.  The right lung was quite clear.  There was 
no cyanosis, no clubbing of the fingers, and no pedal edema.  
A chest x-ray showed some diffuse pulmonary fibrosis in the 
bases of both lungs.  

In providing a medical opinion, this physician did not 
dispute that a valid diagnosis of emphysema had been made in 
the past.  When asked on remand whether emphysema is caused 
by asbestosis, he responded that there was no association 
between the two diseases, basing his opinion on a medical 
treatise by two physicians who had researched the area of the 
pathology of asbestosis.  Those physicians, who cited several 
other studies supporting their research, had made a clear 
statement that there was no evidence that asbestos exposure 
contributed to clinically significant emphysema. 

The aforementioned medical opinion concluded that there was 
no etiological relationship between in- service asbestos 
exposure and emphysema.  The veteran has presented no medical 
opinion to the contrary.  Accordingly, the claim for service 
connection for emphysema as secondary to asbestos exposure 
must be denied.  

As to the claim for secondary service connection for heart 
disease, it is neither claimed nor shown that heart disease 
was present until many years after service.  The medical 
record discloses that in April 1993 the veteran underwent 
aortic valve replacement and two-vessel coronary artery 
bypass graft surgery at Duke University Medical Center after 
having suffered an acute myocardial infarction.  Subsequent 
complications resulted in a second admission to Duke the 
following month, where he underwent coronary angioplasty.

A VA cardiology examination in September 1998 noted the 
veteran's history of cardiac problems, with treatment 
initially in Danville, Virginia, and then at Duke University 
Medical Center in North Carolina.  Following this treatment, 
he had done fairly well, but now claimed shortness of breath 
on walking a distance of only 50 yards.  His dyspnea was 
associated with racing and palpitation of the heart.  He also 
described at least 4 episodes of paroxysmal nocturnal dyspnea 
occurring each week.  Examination revealed that the heart was 
somewhat enlarged and the heart sounds very distant.  There 
was a systolic valve murmur, which, due to the prosthetic 
heart valve, was also transmitted to the neck.  There were 
frequent premature beats, jugular venous pressure was not 
elevated, and there was no pedal edema.  Diagnoses were 
coronary artery disease, with triple (sic) bypass surgery, 
and also the placement of a stent; aortic stenosis with 
aortic valve replacement; and a suggestion of borderline 
congestive heart failure.  The examiner commented that there 
was no evidence that the veteran's present heart disease was 
the result of any of his pulmonary conditions, but that it, 
in fact, was related to coronary artery stenosis.  He stated 
that there is no connection between those conditions and 
asbestosis.   

Accordingly, since the medical evidence shows no etiological 
relationship between asbestos exposure and cardiac 
disability, the claim for service connection for heart 
disease must be denied.  

Although the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 as to both of these claims, 
since the record does not provide an approximate balance of 
positive and negative evidence on the merits, it is unable to 
identify a reasonable basis for granting an increased rating 
in this case.


ORDER

Service connection for emphysema as secondary to asbestos 
exposure is denied.

Service connection for heart disease as secondary to asbestos 
exposure is denied.  


REMAND

The Board points out initially that the veteran's 
representative has requested a100 percent schedular 
evaluation for pulmonary fibrosis.  Although the records 
provide results of a pulmonary function test in February 
1999, an appropriate evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, the General Rating Formula for 
Interstitial Lung Disease, requires not only Forced Vital 
Capacity (FVC) determination, but also an evaluation of the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)), and an exercise test or 
estimate of maximum exercise capacity (METS).  Additionally, 
it should be determined whether or not a veteran has cor 
pulmonale or pulmonary hypertension or requires oxygen 
therapy.  

As to a finding of DLCO(SB), the Board acknowledges that this 
test was performed at the Biloxi VAMC per request of the 
February 1999 VA examiner, who subsequently noted, however, 
that the carbon monoxide diffusion studies were technically 
unsatisfactory.  As to the veteran's maximum exercise 
capacity, the examiner did estimate the metabolic equivalents 
(METS), but did not state whether he believed that this 
degree of impairment equated to the veteran's maximum 
breathing capacity, nor did he provide an opinion as to the 
degree to which the veteran's incapacity was due to his lung 
disorder, as distinguished from that caused by his congestive 
heart failure.  The Code also requires that the examiner 
determine the existence of cor pulmonale and pulmonary 
hypertension and whether the veteran requires outpatient 
oxygen therapy due to pulmonary fibrosis.  Accordingly, once 
the necessary tests and examinations have been performed, the 
Board requests that the examiner provide an opinion as to the 
extent and severity of breathing difficulties caused by the 
veteran's pulmonary fibrosis with a complete rationale for 
his opinion in terms of the requisite findings noted above.  

Additionally, where, as in this appeal, the issue involves an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The RO must, therefore, consider whether staged ratings are 
warranted by the evidence and explicitly note that staged 
ratings have been considered.  The veteran must be informed 
that the scope of the issue includes the possibility of 
staged ratings during the appeal period.  

While the Board regrets the delay involved in remanding this 
case, the information previously provided is not adequate for 
rating purposes.  Accordingly, this case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
provide any additional lay or medical 
evidence he wishes to submit to support 
his claim.  If his pulmonary fibrosis has 
been treated by any VA or private 
provider since February 1999, he should 
so inform VA in order that these records 
may be obtained and incorporated with the 
claims file.  

2.  The veteran should be afforded a VA 
special pulmonary examination to 
determine the extent and severity of his 
interstitial pulmonary fibrosis as it is 
currently manifested.  The examination 
should include pulmonary function 
studies, DLCO(SB) test, and exercise test 
if not medically contraindicated by the 
veteran's health (he also suffers from 
heart disease).  If the veteran is not 
physically able to undergo an exercise 
test, the examiner is requested to 
provide an estimate as to his METS 
capacity and an opinion as to whether 
this estimate equates to the veteran's 
maximum breathing capacity due to his 
lung disorder.  The examiner should also 
determine whether the veteran has cor 
pulmonale or pulmonary hypertension or 
requires oxygen therapy.  The claims file 
should be made available to the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to determine whether the evidence 
is adequate for rating purposes.  The RO 
should also consider all the additional 
evidence to determine whether staged 
ratings are appropriate for any part of 
the appeal period.  

If the decision as to this issue remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case and given the opportunity 
to respond thereto with additional argument and/or evidence.  

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

